Citation Nr: 0827283	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-20 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for diabetic 
nephropathy, to include as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to service connection for residuals of 
myocardial infarction, to include as secondary to service-
connected diabetes mellitus.

3.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus with diabetic retinopathy, carpal tunnel 
syndrome of the bilateral upper extremities, and peripheral 
neuropathy of the bilateral lower extremities.

4.  Entitlement to an initial compensable evaluation for 
erectile dysfunction associated with service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that, in pertinent part, denied service 
connection for diabetic nephropathy and residuals of a 
myocardial infarction as well as continued a previously 
assigned 20 percent rating for diabetes mellitus with 
diabetic retinopathy, carpal tunnel syndrome of the bilateral 
upper extremities, and peripheral neuropathy of the bilateral 
lower extremities.  

In the July 2005 rating decision, the RO also granted service 
connection and assigned an initial noncompensable rating for 
erectile dysfunction as secondary to service-connected 
diabetes mellitus, effective January 4, 2005.  The issue of 
entitlement to a higher disability evaluation based upon an 
initial grant of service connection remains before the Board.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The issues of entitlement to service connection for residuals 
of myocardial infarction and entitlement to an evaluation in 
excess of 20 percent for diabetes mellitus with associated 
complications are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  There is no current diagnosis of diabetic nephropathy.

3.  Erectile dysfunction associated with service-connected 
diabetes mellitus is manifested by loss of erectile power 
without penile deformity.


CONCLUSIONS OF LAW

1.  Diabetic nephropathy was not incurred in or aggravated by 
neither during active military service nor as a result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.310(a) (2007).

2.  The criteria for an initial compensable rating for 
erectile dysfunction associated with service-connected 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.115b, Diagnostic Code 
7522 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claims for entitlement to service 
connection were received in January 2005.  In April 2005 
correspondence, he was notified by the RO of the provisions 
of the VCAA as they applied to service connection and 
increased evaluation claims.  The letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claims as well as identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claims.  In a July 2005 rating decision, the 
RO granted entitlement to service connection and assigned an 
initial noncompensable rating for erectile dysfunction.  The 
veteran appealed the assignment of the initial evaluation for 
this benefit.  Thereafter, the claim was reviewed and a 
statement of the case was issued in May 2006.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield III), 
07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
October 2006.

The claim for an initial compensable evaluation for erectile 
dysfunction is a downstream issue from the grant of service 
connection.  See Grantham v. Brown, 114 F.3d 1156 (1997).  
VA's General Counsel has held that no VCAA notice was 
required for such downstream issues, and that a Court 
decision suggesting otherwise was not binding precedent.  See 
VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 2004); cf. 
Huston v. Principi, 17 Vet. App. 370 (2002).  The Board is 
bound by the General Counsel's opinion.  See 38 U.S.C.A. § 
7104(c) (West 2002).  While this logic is called into some 
question in a recent Court case, neither this case nor the GC 
opinion has been struck down.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
The veteran's service treatment records, service personnel 
records, records from the Social Security Administration 
(SSA), and all relevant private treatment records and VA 
pertaining to his service-connected erectile dysfunction and 
claimed kidney condition have been obtained and associated 
with his claims file.  He has also been provided a VA medical 
examination to assess the current state of his service-
connected erectile dysfunction and claimed kidney condition.  

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.  

Service Connection for Diabetic Nephropathy

The veteran contends that he suffers from a kidney condition 
proximately due to or the result of his service-connected 
diabetes mellitus. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records do not reflect any complaints, 
treatment, or diagnosis of a kidney condition.  A notation of 
diabetic nephropathies was listed in an active problem list 
in a September 2000 VA treatment note.  An April 2003 VA 
treatment note showed a finding of diabetes, poorly 
controlled with evidence of kidney disease.  Additional post-
service medical records, specifically VA outpatient treatment 
records dated in 2003 and 2004, reflect findings of 
microalbuminuria and elevated levels of glycohemoglobin 
(Hemoglobin A1 or A1c, HbA1c).  While a March 2004 VA 
treatment note noted that the veteran was status post 
nephrectomy, evidence of record does not indicate that the 
veteran has had a kidney removed. 

In a May 2005 VA fee-basis examination report, the veteran 
complained of suffering from proteinuria for the last nine 
months.  Although the veteran denied any symptoms of 
weakness, fatigue, loss of appetite, or recurrent urinary 
tract infections, he did later indicate that his kidney 
problems result in complications of extreme fatigue.  The 
examiner noted that the veteran did not have any 
hospitalizations, dialysis, or functional impairment.  
Urinalysis (UA) findings revealed the presence of sugar but 
were absent of protein.  Levels of glycohemoglobin 
(Hemoglobin A1 or A1c, HbA1c) were noted to be elevated at 
8.9.  However, the examiner indicated that there was no 
pathology to render a diagnosis concerning the veteran's 
claimed condition of microalbuminuria/early nephrotomy.

While evidence of record reflects some elevated laboratory 
findings and subjective complaints of extreme fatigue, 
objective medical findings fail to document any current 
diagnosis or treatment for diabetic nephropathy.  Congress 
has specifically limited entitlement to service-connection 
for disease or injury to cases where such incidents have 
resulted in a disability.  See 38 U.S.C.A. §§ 1110.  Hence, 
in the absence of proof of a present diagnosis of diabetic 
nephropathy (and, if so, of a nexus between that disability 
and service or his service-connected diabetes mellitus), 
there can be no valid claim for service connection.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 143-144 (1992).

Increased Evaluation for Erectile Dysfunction

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In a claim of disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

In a July 2005 rating decision, the RO also granted service 
connection and assigned an initial noncompensable rating for 
erectile dysfunction, effective January 4, 2005.

752
0
Penis, removal of half or more
30

Or rate as voiding dysfunction.
752
1
Penis, removal of glans
20

Or rate as voiding dysfunction.
752
2
Penis, deformity, with loss of 
erectile power
201

1Review for entitlement to special monthly compensation under 
§3.350 of this chapter.

See 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2007).  

As an initial matter, the Board notes that the veteran has 
already been granted entitlement to special monthly 
compensation based on loss of use of a creative organ under 
38 C.F.R. §3.350.  The assigned compensation for this matter 
was not disputed by the veteran and is not part of this 
appeal.

After a review of the evidence, the Board finds that the 
evidence does not support the assignment of an initial 
compensable rating for erectile dysfunction associated with 
service-connected diabetes mellitus.  VA treatment notes 
dated from December 2003 to March 2004 reflect findings of 
erectile dysfunction.  In a May 2005 VA fee-basis examination 
report, the veteran complained of impotence that began six 
years ago.  He indicated that he is unable to achieve and 
maintain an erection.  Physical examination findings noted as 
normal penis and testicles.  The examiner listed a diagnosis 
of impotence. 

The Board acknowledges the veteran's contentions that his 
erectile dysfunction is more severely disabling.  However, 
the veteran is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, the assignment of an initial compensable rating 
for the veteran's service-connected erectile dysfunction is 
not warranted, as evidence of record does not show any penile 
deformity or removal.  It is undisputed that the veteran has 
loss of erectile power.  The rating criteria, however, also 
require deformity of the penis to warrant a compensable 
evaluation.  The medical evidence in this case is negative 
for findings of penile deformity.  

For all the foregoing reasons, the veteran's claim for 
entitlement to initial compensable rating erectile 
dysfunction must be denied.  The Board has considered staged 
ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007), but concludes that they are not warranted.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disability that would take the 
veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  Consequently, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

ORDER

Entitlement to service connection for diabetic nephropathy, 
to include as secondary to service-connected diabetes 
mellitus, is denied.

Entitlement to an initial compensable evaluation for erectile 
dysfunction associated with service-connected diabetes 
mellitus is denied.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  Information concerning 
the VCAA was provided to the veteran by correspondence dated 
in April 2005.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

As the case is being remanded for additional development, 
appropriate action should be taken to ensure adequate VCAA 
notice as to the type of evidence necessary to substantiate 
the veteran's claim for entitlement to an evaluation in 
excess of 20 percent for diabetes mellitus with associated 
complications of diabetic retinopathy, carpal tunnel syndrome 
of the bilateral upper extremities, and peripheral neuropathy 
of the bilateral lower extremities is provided.

In an October 2005 written statement of record, the veteran 
clearly reported that he has received VA medical treatment 
for his claimed heart condition and service-connected 
diabetic neuropathy disabilities from the VA Medical Centers 
(VAMC) in Leeds, Massachusetts (MA), White River Junction, 
Vermont (VT), Boston, MA, Jamaica Plans, MA, and West 
Roxbury, MA as well as the VA Outpatient Clinics (VAOPC) in 
Springfield, MA, Bennington, VT, and Pittsfield, MA.  Any 
additional records from these facilities should be requested 
and associated with the veteran's claims file.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2007).  In this case, the Board notes 
that the veteran last had a VA fee-based examination in May 
2005.  Physical examination findings of bilateral carpal 
tunnel syndrome with positive Tinel sign and diabetic 
neuropathy of the bilateral lower extremities with bilateral 
absent ankle jerk were noted in the May 2005 examination 
report.  In his October 2005 notice of disagreement, the 
veteran indicated that his diabetic neuropathy was 
progressively getting more severe.  VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer 
v. Gober, 10 Vet. App. 400 (1997).

On July 17, 2000, VA issued a training letter addressing 
diabetes mellitus and its complications.  TL 00-06, provided 
that diabetes mellitus may lead to problems with the heart, 
including coronary artery disease, cardiomyopathy, or 
congestive heart failure.  

The AMC/RO must conduct appropriate development of this claim 
in light of this training letter.  On remand, the veteran 
should be afforded a VA cardiovascular examination and the 
examiner and a current diagnosis regarding any cardiovascular 
disease should be provided.

In view of the foregoing, the appeal is REMANDED for the 
following actions:

1.  The AMC/RO is to provide the veteran 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to substantiate his 
increased rating claim on appeal, as 
outlined by the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Concerning Vazquez-Flores, the AMC/RO 
should provide notice informing the 
claimant that he may submit evidence 
showing the effects of the worsening or 
increase in severity upon the veteran's 
daily life and employment. The AMC/RO 
should also provide notice of the specific 
criteria necessary for entitlement to a 
rating in excess of 20 percent for 
diabetes mellitus with associated 
complications of diabetic retinopathy, 
carpal tunnel syndrome of the bilateral 
upper extremities, and peripheral 
neuropathy of the bilateral lower 
extremities under 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2007).

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
heart condition and service-connected 
diabetic neuropathy since service.  Of 
particular interest are VA records of 
evaluation and/or treatment of the 
veteran's claimed heart condition as well 
as his service-connected diabetic 
neuropathy disability, for the period from 
February 2005 to the present, from Leeds 
VAMC, White River Junction VAMC, Boston 
VAMC, Jamaica Plans VAMC, and West Roxbury 
VAMC as well as the Springfield VAOPC, 
Bennington VAOPC, and Pittsfield VAOPC.  
After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the requested records have been 
associated with the claims file, the 
veteran should be scheduled for an 
appropriate VA examination for the purpose 
of evaluating the severity of the 
veteran's service-connected diabetes 
mellitus with associated complications of 
diabetic retinopathy, carpal tunnel 
syndrome of the bilateral upper 
extremities, and peripheral neuropathy of 
the bilateral lower extremities.  All 
indicated tests and studies are to be 
performed.  The claims folder must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the examiner's report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The AMC/RO must afford the veteran a 
VA cardiovascular examination to determine 
the existence of any current heart 
disease.  All indicated tests and studies 
are to be performed.  Prior to the 
examinations, the claims folder must be 
made available to the physician for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
physician.  The physician is to be 
provided with a copy of TL 00-06, and 
attention is called to page 9 of the 
training and the references to 
cardiovascular disease secondary to 
diabetes mellitus.

Based on the examination, a review of the 
record, and a review of Training Letter 
00-06 (2000) the physician should offer an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the veteran 
has a cardiovascular disease caused or 
aggravated by the diabetes mellitus.  
Adequate reasons and bases for any opinion 
rendered must be provided.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


